Citation Nr: 1105776	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-40 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of non-service connected pension 
benefits. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Manila, 
Philippines, which terminated the Veteran's pension benefits, 
effective February 1, 2010, due to the absence of qualifying 
service. 

The Newark, New Jersey VA RO retains jurisdiction over the 
Veteran's claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran served from April 5, 1946 through March 14, 1949 with 
the Philippine Scouts of the United States Army.  


CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension 
benefits are not met.   38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.40 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appellant's claim of entitlement to VA pension benefits is 
being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) 
VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of the 
law to undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

Therefore, as there is no basis in law for granting the 
appellant's claim for VA pension benefits, the VCAA is 
inapplicable to this claim.

II. Termination of non-service connected pension benefits

In a March 1994 rating decision, the Newark RO granted the 
Veteran pension benefits.  

In September 2009, the Manila RO advised the Veteran that it was 
proposing to terminate his pension benefits due to the fact that 
he had no qualifying service for that benefit.  In January 2010, 
the RO advised the Veteran that his pension benefit would be 
terminated effective February 1, 2010.  The termination was based 
on a finding of administrative error in the original grant of 
pension benefits.

Under the provisions of 38 C.F.R. §§ 3.105(e), 3.500(b)(2) 
(2010), the effective date of the termination of erroneous award 
based on administrative error, is the date of the last payment on 
the erroneous award.  The provisions of 38 C.F.R. § 3.105(f) 
(2010) provide that when pension is terminated due to a change in 
disability or employability, the Veteran will be notified of the 
proposed termination and be given a period of 60 days to submit 
additional evidence.  If additional evidence is not received, a 
rating decision will be issued implementing the termination 
effective the first day of the month following the month of the 
rating decision.  

Although the Veteran's pension was not terminated due to a change 
in disability or employability, the RO afforded the Veteran the 
notice required under 38 C.F.R. § 3.105(f).

The Veteran contends that his service from April 5, 1946 through 
March 14, 1949 with the Philippine Scouts of the United States 
Army is sufficient for continued receipt of non-service connected 
pension benefits.  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
(DIC) and burial allowances, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are included 
for compensation benefits, but not for pension benefits.  
38 C.F.R. § 3.40(b).  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.9 (a), (d).

As a matter of law, the documented Philippine service does not 
satisfy the statutory or regulatory service requirements 
necessary to establish entitlement to non-service connected death 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The 
Veteran does not assert having any other service, and thus 
legally, non-service connected pension benefits cannot be paid.  
Id.  As the disposition of this claim is based on the law, and 
not the facts of the case, the claim must be denied.  


ORDER

Restoration of non-service connected pension benefits is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


